-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
	This application is a continuation of 16/879,233 filed on 05/20/2020, which is a continuation of 14/382,815 filed on 09/04/2014, which is a 371 of PCT/IL2013/050215 filed on 03/07/2013, which claims benefit in provisional application 61/607,686 filed on 03/07/2012. 
	The effective filing date of the claims is August 25, 2021 because independent claim 29 recites “for about 10 to about 45 minutes” and dependent claim 34 recites “about 40 minutes”. These limitations are not supported in any of the applications from which the present application claims benefit. Prior filed applications provide support for a range of “from 10 to 45 minutes” and “40 minutes”. Modification of a number with “about” extends its range to encompass values that are above and below said number.  
This application repeats a substantial portion of prior Application No. 16/879,233 filed on 05/20/2020, which is a continuation of 14/382,815 filed on 09/04/2014, which is a 371 of PCT/IL2013/050215 filed on 03/07/2013, which claims benefit in provisional application 61/607,686 filed on 03/07/2012, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Claim Status
	Claims 1-28 were cancelled. Claims 29-54 are pending and examined. 
Information Disclosure Statement
	EP 0707862 and EP 1258264 have not been considered because applicant did not provide English language translations for these documents nor concise explanation of relevance. 
	NPL references by Bentur, Bogdanovski, Hannah, and Olivier are not considered because the citations are missing a publication date and some text is illegible. 
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 30, 35, 36, 38, 40-43, 45, 47, 49-52, and 54 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation "the disease or disorder" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation "the continuous inhalation" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "the continuous inhalation" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation "the continuous inhalation" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claims 40 and 45 each recites the limitation "the subjecting" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 41-43 each recites the limitation "the subjecting" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claims 47, 49-52, and 54 each recites the limitation "the subjecting" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 54 recites “wherein the at least two parameters comprise serum nitrite/nitrate level”. The claim is indefinite because the meaning of / in “nitrite/nitrate” is unknown. Claim 54 depends from claim 40, which recites nitrate levels and nitrite levels as two separate parameters. In the present claim the two terms are combined. The claim is further indefinite because the meaning of “respectively” at the end of the claim does not make sense. 
Claim Rejections – 35 USC 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 29, 30, 36, 38, 40, and 48-53 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Av-Gay (US 2015/0272988 A1 Published October 1, 2015).
The claims encompass a method of treating an infant suffering from bronchiolitis, the method comprising administering to the infant via inhalation at least 160 ppm (+,-) 10% gNO for  about 10 to about 45 minutes, 1 to 6 times per day for 1 to 7 days.  
Present claims are anticipated by Example 5 “Treatment of Bronchiolitis in Infants Using gNO – Clinical Study Protocol”. Claim 29 is anticipated because the example teaches treating infants diagnosed with bronchiolitis (paragraph 0433). Treatment includes administering O2 combined with the inhalation of 800 ppm gNO for 30 minutes every 4 hours, keeping a minimum of 3 hours between the end of one gNO inhalation cycle and the beginning of the next cycle, five times per day for five consecutive days or until a decision to discontinue therapy (paragraph 0439). The claimed gNO concentration range, duration of inhalation range, number of times per day range, and number of days range are obvious because claimed ranges encompass prior art values. 
	Claim 30 is anticipated because bronchiolitis is necessarily caused by a bacteria, a fungus, or a virus.
	Claims 36 and 38 are anticipated because the method requires administering O2 and 800 ppm gNO. The inspired gas is almost all oxygen, which is greater than 21%.
	  Claims 40 and 53 are anticipated because the method requires monitoring oxyhemoglobin, methemoglobin, FiO2, NO, and NO2 during treatment (paragraph 0460) and after treatment (paragraph 0463).
	Claim 48 is anticipated because the method requires monitoring the heart rate during treatment (paragraph 0460) and after treatment (paragraph 0463).
	Claim 49 is anticipated because the method does not state whether or not deterioration is observed in any of the monitored parameters during or following the subjecting. 
	Claim 50 is anticipated because the method requires treatment discontinuation if ETCO2 is more than 60 mmHg (paragraph 0449). 
	Claim 51 is anticipated because the method requires treatment discontinuation if blood methemoglobin level is more than 5% (paragraph 0449).
	Claim 52 is anticipated because the method requires treatment discontinuation if SpO2 is more than 90% (paragraph 0449).
	 
Claim Rejections -35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention/s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 29-54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Av-Gay (US 2015/0272988 A1 Published October 1, 2015).
The claims encompass a method of treating an infant suffering from bronchiolitis, the method comprising administering to the infant via inhalation at least 160 ppm (+,-) 10% gNO for  about 10 to about 45 minutes, 1 to 6 times per day for 1 to 7 days.
Limitations of claims 29, 30, 36, 38, 40, and 48-53 are anticipated as described above. 
Regarding claims 31-33, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have practiced the method in example 5 by treating infants suffering from bronchiolitis associated with RSV, with a reasonable expectation of success because Av-Gay teaches that bronchiolitis is associated with a virus selected from RSV among others (paragraph 0034).
Regarding claim 34, it would have been obvious to have modified the method by varying the inhalation time from 20 minutes to 40 minutes, with a reasonable expectation of success because Av-Gay teaches from 20 min to 40 min as a suitable time range for inhalation of gNO (paragraph 0134). 
Regarding claim 35, it would have been obvious to have practiced the treatment method by providing a concentration of O2 in the mixture in a range from 20 to 25%, with a reasonable expectation of success because Av-Gay teaches such concentration range of O2 as suitable (paragraph 0086).
Regarding claim 37, it would have been obvious to have practiced the method on an immune-compromised infant with a reasonable expectation of success because Av-Gay teaches that the method is suitable for treating immune-compromised subjects (paragraph 0248).
Regarding claim 39, it would have been obvious to have monitored NO2 levels, gNO concentration variations, and FiO2/O2 levels and ensured that during gNO administration the levels do not exceed 5 ppm NO2, do not exceed 10% variation in gNO concentration, and do not drop below 20% in FiO2/O2, with a reasonable expectation of success because Av-Gay teaches these parameters in paragraph 0132.
Claim 41 is obvious over paragraph 0054.
Claim 42 is obvious over paragraph 0057.
Claim 43 is obvious over paragraph 0058.
Regarding claim 44, it would have been obvious to have monitored urine nitrite levels in the infant in the treatment method because Av-Gay teaches monitoring urine nitrite levels in the infant (paragraph 0059).
Claim 45 is obvious over paragraph 0060.
Regarding claim 46, it would have been obvious to have monitored at least one off-site parameter selected from liver function markers, among others, because Av-Gay teaches monitoring at least one off-site parameter selected from liver function markers among others (paragraphs 0061-0066).
Claim 47 is obvious over paragraph 0067.
Claim 54 is obvious over paragraph 0091.

Claims 1-9 and 11-28 are rejected under 35 U.S.C. 103 as being unpatentable over Stenzler et al. (Pub. No. US 2007/0144515 Al Published June 28, 2007 – of record in IDS dated 11/08/2021), Tucker et al. (Pub. No. US 2005/0036949 A1 Published on February 17, 2005 – of record in IDS dated 11/08/2021), and Welliver (Pediatr Infect Dis J, Vol. 22, No, 2, published 2003, pages S6-S12 – of record in IDS dated 11/08/2021).
The claims encompass a method of treating an infant suffering from bronchiolitis, the method comprising administering to the infant via inhalation at least 160 ppm (+,-) 10% gNO for  about 10 to about 45 minutes, 1 to 6 times per day for 1 to 7 days. 
The teachings of Stanzler are related to a method and a device for combating microbes and infections by delivering intermittent high doses of nitric oxide to a mammal for a period of time and which cycles between high and low concentration of nitric oxide gas. The high concentration of nitric oxide is delivered intermittently for brief periods of time that are interspersed with periods of time with no nitric oxide delivery or low concentrations of nitric oxide. The method is advantageous because at higher concentration, nitric oxide overwhelms the defense mechanism of pathogens that use the mammalian body to replenish their thiol defense system. A lower dose of nitric oxide gas delivered in between the bursts of high concentration nitric oxide maintains nitrosative stress pressure on the pathogens and also reduces the risk of toxicity of nitric oxide gas (Abstract). Nitric oxide is known to be useful for treating respiratory disease (paragraph 0004). Clinical use of nitric oxide for inhalation has conventionally been limited to low concentration of nitric oxide given the potential toxicity. However, to overwhelm pathogenic defense mechanisms with nitric oxide, it is desirable to deliver nitric oxide at a higher concentration such as between 150 ppm and 250 ppm, than has traditionally been used clinically for inhalation (paragraph 0006). This keeps the exposure to the high concentrations of nitric oxide required to overwhelm the nitric oxide defense mechanisms of the pathogens to an average level that is safe for humans to inhale (paragraph 0007). For example, the method would deliver 160 ppm for 30 minutes every four hours with 20 ppm delivered for the 3.5 hours between the higher doses. High concentration may also be delivered for a period of time between 10 minutes and 45 minutes, and the low concentration is preferably delivered for a period of time longer than the period of time which the high concentration is delivered. The high and low concentrations are alternately delivered and the cycling of the delivery can be for a day, two days, three days, or any other time prescribed by a physician (paragraph 0009). Nitric oxide may be delivered with a device comprising software that allows for setting of two different nitric oxide concentrations and with separate time settings for the delivery of each concentration. The device may also include gas mixers (such as gas blenders), tubing, a source of diluent gas (room air, oxygen, or inert gas), and electronically regulated needle valves or other valve mechanisms for controlling the release of nitric oxide gas, or the diluent gas, or both (paragraphs 0011-0012). For inhalation purposes for delivery of high concentration of NO where higher concentration of nitrogen may already be present, the NO flow may be supplemented or diluted with oxygen to prevent the displacement of oxygen by nitrogen that may lead to asphyxiation. It is preferred that delivery line is downstream of the injection site or gas blender be minimized to reduce the risk of formation of NO2 (paragraph 0027). Microbes include viruses. While viruses do not by themselves have thiol based detoxification pathways, they may still be inherently more susceptible to nitrosative stress. NO may inhibit viral ribonucleotide reductase, a necessary constituent enzyme of viral DNA synthesis and therefore inhibit viral replication. Nitric oxide may also inhibit replication of
viruses early during the replication cycle. Thus, it is believed that cycling delivery of NO gas at high and low concentrations may also be effective against viruses (paragraph 0056). Stenzler does not teach that human subjects include an infant and treating bronchiolitis in an infant.
Tucker teaches using nitric oxide to treat respiratory diseases (Abstract). Viral lung infections including a respiratory syncytial viral bronchiolitis in children can be treated with nitric oxide (paragraph 0046).
Tucker does not teach that children include an infant.
The teachings of Welliver are related to respiratory viruses. Specifically, Welliver teaches that RSV infects one half of all infants within the first year of life. Seventy percent of infants with bronchiolitis can be attributed to infection with RSV (page S6).
Infantile bronchiolitis is caused by RSV (Summary on page S10).
The teachings of Stenzler, Tucker, and Welliver are related to respiratory viruses that cause diseases in humans, and it would have been obvious to have combined their teachings because they are in the same field of endeavor. It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to have utilized the device and method of Stenzler in the method of treating RSV bronchiolitis in a child suffering from RSV bronchiolitis, with a reasonable expectation of success because Stenzler teaches that NO gas administered at intervals is useful for treating respiratory diseases caused by a viral infection and Tucker teaches that RSV bronchiolitis in children may be treated with NO. The selection of Stanzler’s method and device based on its suitability for its intended use of treating respiratory diseases caused by a viral infection such as RSV bronchiolitis supports obviousness. Tucker does not specifically teach treating an infant. It would have been obvious to have utilized the device and method of Stenzler in the method of treating RSV bronchiolitis in an infant suffering from RSV bronchiolitis, with a reasonable expectation of success because Stenzler teaches that NO gas administered at intervals is useful for treating respiratory diseases caused by a viral infection and it was known from Tucker that RSV bronchiolitis in children may be treated with NO and it was known from Welliver that RSV specifically causes bronchiolitis in infants. The selection of Stanzler’s method and device based on its suitability for its intended use of treating respiratory diseases caused by a viral infection such as RSV bronchiolitis in infants supports obviousness. Combining prior art elements according to known methods to obtain predictable results supports obviousness.
The claimed step of inhalation of at least 160 ppm (+,-) 10% gNO for about 10 min to about 45 min is obvious because Stanzler teaches administering 150 ppm and 250 ppm of NO gas during a period of time (paragraph 0022) followed by administering 0 ppm of NO gas (paragraph 0023) for a period of time. The claimed concentrations of NO gas are obvious because they overlap with the prior art concentrations. A person of ordinary skill in the art would have been capable of determining the number of NO cycles that is required to be administered to the patient in order to treat RSV bronchiolitis in the patient.
With respect to claims 29-33, prior art teaches RSV. 
With respect to claims 29 and 34, Stanzler teaches administering the high dose of NO over a time period between 10 minutes and 45 minutes, specifically administering 160 ppm of NO for 30 minutes every four hours with 20 ppm delivered for the 3.5 hours between the higher concentration dosages (paragraph 0009). It would have been obvious to have delivered 0 ppm of NO during the 3.5 hour period because Stanzler teaches that 0 ppm NO may be delivered between the high dosages. The claimed time period of about 40 minutes is obvious because it is encompassed by a range of 10 to 45 minutes. Stanzler teaches administering 160 ppm of NO every four hours, which is equivalent to 6 cycles per day or 24 hours. The claimed range of 1 to 6 times per day is obvious because Stanzler teaches administering 6 times per day. Stanzler also teaches that the low concentration (0 ppm) may be delivered for the same time period as the high concentration with less number of cycles to achieve substantially the same amount of NO per day. Stanzler teaches that time periods vary in a wide range that will deliver a dose of x time of 600 to 1000 ppmhrs per day. It would have been obvious to have administered 6 cycles or less of NO per day. It would have been obvious to a person of ordinary skill in the art to determine the length of administration of high dose and low dose and the number of cycles per day through routine experimentation. The claimed number of cycles per day and time periods are obvious over the prior art.
With respect to claim 35, it would have been prima facie obvious to have utilized air as the diluent for 150-250 ppm of gNO, with a reasonable expectation of success because Stanzler teaches air as a suitable diluent for gNO. Air contains 20.95% oxygen, thus the claimed concentration range is obvious because it encompasses 20.95%.
Regarding the limitations “a fraction of inspired oxygen level (FiO2) in the continuous inhalation is greater than 21%" in claim 36, “FiO2 in the continuous inhalation is greater than 30%” in claim 30, and “FiO2/O2 levels do not drop below 20%” in claim 39, it would have been obvious to have utilized oxygen gas as the diluent or carrier for gNO, with a reasonable expectation of success because Stanzler teaches oxygen gas a suitable diluent or carrier. A mixture of 100% oxygen and 150-250 ppm gNO is a gas mixture that is predominantly and nearly all oxygen, and therefore by inhaling a mixture that is mostly oxygen meets the claimed range that require greater than 21% and greater than 30%.
The limitation “wherein during gNO administration NO2 levels do not exceed 5 ppm” in claim 39 is obvious because Stanzler teaches that toxicity may stem from the conversion of NO to NO2 (paragraph 0006) and that gNO oxidizes to NO2 when mixed with air or oxygen and the risk of formation NO2 should be minimized (paragraph 0026). Thus, it would have been obvious to have administered gNO without any NO2 since Stanzler teaches it is not desirable to have NO2. The claimed range of does not exceed 5 ppm is obvious.
The limitation “gNO concentration variations do not exceed 10%" in claim 39 is obvious because in examples of methods Stanzler teaches administering single values of gNO concentration and not ranges of concentrations. For example, results reported in Figure 8 describe administering 160 ppm nitric oxide for 30 min. The variation in a single value is 0%. The claimed variation percentage is obvious because it encompasses 0%.
With respect to the limitations requiring monitoring SpMet, SpO2, ETCO2, FiO2, serum nitrite/nitrate level, and inflammatory cytokine plasma level in claims 40, 50, and 53, urine nitrite in claim 44, a hematological marker, vascular endothelial activation factor, a coagulation parameter, a serum creatinine level, and a liver function marker in claim 46, and a vital sign and a pulmonary function in claims 48 and 49, it would have been obvious to have monitored theses parameters and body functions during the treatment because it is a routine task to monitor these parameters in a patient undergoing treatment. It is known from Stanzler that NO may be toxic to humans if not controlled and it would have been obvious to have monitored the claimed parameters to ensure that the patient does not receive NO in a concentration that causes toxicity in a human and to monitor the progress of treatment. The observed parameters (ETC02, SpMet, Sp02, serum nitrite, serum nitrate) in the claims are obvious because the prior art method encompasses the same method steps as the claimed and one of ordinary skill in the art would have expected them to have the same effect on the patient. Furthermore, it would have been obvious to a person of ordinary skill in the art to have kept the patient undergoing treatment in stable condition because it is routine in the art to keep the patient in stable condition.
Normal ETC02 levels are 30-45 mmHg and it would have been obvious to have maintained patient's ETC02 levels at normal value, thus the claimed range of less than 60 mmHg would have been obvious. Similarly, it was known from Stanzler that nitric oxide binds to hemoglobin and converts it to methemoglobin. Methemoglobin does not bind and carry oxygen like hemoglobin, thus it would have been obvious to have kept SpMet at its baseline level (0% increase) or acceptable maximum in order to ensure that the patient has enough hemoglobin. The claimed range of “SpMet is increased by less than 5%” in claim 51 is obvious. The same rationale is applied to SpO2 levels in claim 52 and serum nitrite and nitrate levels in claim 54. It was known from Stanzler that gNO oxidizes to N02 and N03, and it would have been obvious to have monitored these parameters in order to determine whether or not the patient is receiving toxic concentrations of gNO. A person of ordinary skill in the art would have known that a patient with bronchiolitis has compromised lungs, and it would have been obvious to have monitored the patient's SpO2 and ensured that the percentage remains within the normal acceptable range. It would have been obvious to have kept the patient stable and patient's parameters at a normal range. Absent evidence to the contrary, the claimed parameters are routinely monitored in patients undergoing treatment for bronchiolitis with gNO. The claimed values of the tested parameters are obvious for the reasons described above. The applicant has not shown data that monitoring recited parameters and observing monitored data would have produced unexpected results.
With respect to claims 41-43, 45, and 47, it would have been obvious to have administered the gNO to the patient until desirable results are observed in the monitored parameters, including those recited by the claims. It is routine to those of skill in the art, i.e. medical staff, to monitor patient's body functions while undergoing a treatment and modifying and/or maintaining the treatment regimen until desirable results are obtained. It was known from Stanzler that gNO is toxic if not administered properly. It would have been obvious to those skilled in the art to have obtained a baseline for patient’s body function parameters and monitored those same parameters during treatment in order to ensure that the patient does not become poisoned and unstable. It would have been obvious to have modified the treatment accordingly in order to maintain patient's body functions around the baseline for the purpose of keeping the patient stable.

Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stenzler et al., Tucker et al., and Welliver as applied to claims 29-36 and 38-54 above, and further in view of Hicks et al. (Cancer, Vol. 97, Issue 10, Published Aril 30, 2003, pages 2576-2587 – of record in IDS dated 11/08/2021).
The claim encompasses the method of claim 1 wherein the infant is an immunocompromised infant.
The teachings of Hicks are related to common community respiratory viruses (CRV) in patients with cancer, where CRV includes respiratory syncytial virus (RSV) (Title and Abstract). In young children and infants, the risk of developing serious RSV disease, such as bronchiolitis is highest among those with certain immunodeficiencies (page 2577, left column, second paragraph). Patients with weakened immune defenses secondary to malignancy, intensive chemotherapy, corticosteroids use, or bone marrow or solid organ transplant have been identified as being at the highest risk for developing severe CRV infection.
Immunocompromised patients who develop active CRV infections exhibit several distinct characteristics associated with their infection that infected immunocompetent persons do not display. These characteristics include prolonged duration of infection and a more varied initial presentation of symptoms (page 2579-2580 section "CRV Characteristics in Immunocompromised Hosts"). Hicks teaches treatment of RSV infection in immunocompromised patients (see section on pages 2583-2584).
The teachings of Hicks and Stenzler modified with Tucker and Welliver are related to methods of treating infants suffering from RSV bronchiolitis, and it would have been obvious to have combined them because they are in the same field of endeavor. It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to have utilized the method and device of Stenzler in a method of treating an immunocompromised infant suffering from an RSV bronchiolitis infection in Hicks, with a reasonable expectation of success because it is known from Tucker that NO is suitable for treating RSV bronchiolitis in children, it was known from Welliver that RSV causes bronchiolitis in infants, and it is known from Stenzler that NO gas is useful for treating respiratory disease caused by a viral infection. Stenzler teaches that viruses are susceptible to nitrosative stress. NO may inhibit viral ribonucleotide reductase, a necessary constituent enzyme of viral DNA synthesis and therefore inhibit viral replication.
Nitric oxide may also inhibit replication of viruses early during the replication cycle. Thus, it is believed that cycling delivery of NO gas at high and low concentrations may also be effective against viruses. It is known from Tucker that NO is useful for treating RSV bronchiolitis in children and it would have been obvious to have utilized the NO treatment of Stenzler in the method of treating an immunocompromised infants suffering from RSV infection. The selection of a known method based on its suitability for its intended use supports obviousness.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/
Primary Examiner, Art Unit 1617